In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         _________________________

              No. 06-12-00015-CR
        ______________________________


     JOSEPH ANDREW WINTERS, Appellant

                          V.

         THE STATE OF TEXAS, Appellee



    On Appeal from the 3rd Judicial District Court
             Anderson County, Texas
               Trial Court No. 29876




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                       MEMORANDUM OPINION

        Joseph Andrew Winters appeals the judgment adjudicating guilt for the offense of

burglary of a building, a state jail felony. See TEX. PENAL CODE ANN. § 30.02(c)(1) (West

2011). Winters pled “true” to each allegation of the State’s motion to adjudicate, with the

exception of the first paragraph. The trial court found each allegation in the State’s motion to be

true, and sentenced Winters to two years’ confinement in a state jail facility. In addition,

Winters was fined $2,500.00 and ordered to pay restitution to the victim of his crime in the

amount of $1,500.00. Winters was represented by different appointed counsel at trial and on

appeal.1

        Winters’ attorney on appeal has filed a brief which discusses the record and reviews the

proceedings in detail.       Counsel has thus provided a professional evaluation of the record

demonstrating why, in effect, there are no arguable grounds to be advanced. This meets the

requirements of Anders v. California, 360 U.S. 738 (1967); Stafford v. State, 813 S.W.2d 503

(Tex. Crim. App. 1981); and High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978).

        Counsel mailed a copy of the brief to Winters on April 19, 2012, informing Winters of

his right to file a pro se response and of his right to review the record. Counsel has also filed a

motion with this Court seeking to withdraw as counsel in this appeal. Winters has neither filed a

pro se response, nor has he requested an extension of time in which to file such a response.


1
 Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (Vernon 2005). We are
unaware of any conflict between precedent of the Twelfth Court of Appeals and that of this Court on any relevant
issue. See TEX. R. APP. P. 41.3.


                                                        2
         We have determined that this appeal is wholly frivolous.                        We have independently

reviewed the clerk’s record and the reporter’s record, and we agree that no arguable issues

support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).

         In a frivolous appeal situation, we are to determine whether the appeal is without merit

and is frivolous, and if so, the appeal must be dismissed or affirmed. See Anders, 386 U.S. 738.

         We affirm the judgment of the trial court.2



                                                                          Jack Carter
                                                                          Justice

Date Submitted:            June 27, 2012
Date Decided:              June 28, 2012

Do Not Publish




2
 Since we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case. No substitute counsel will be appointed. Should
appellant wish to seek further review of this case by the Texas Court of Criminal Appeals, appellant must either
retain an attorney to file a petition for discretionary review or appellant must file a pro se petition for discretionary
review. Any petition for discretionary review must be filed within thirty days from the date of either this opinion or
the last timely motion for rehearing or for en banc reconsideration was overruled by this Court. See TEX. R. APP. P.
68.2. Any petition for discretionary review must be filed with the clerk of the Texas Court of Criminal Appeals.
See TEX. R. APP. P. 68.3 (amended by the Texas Court of Criminal Appeals Misc. Docket No. 11-104, effective
Sept. 1, 2011). Any petition for discretionary review should comply with the requirements of Rule 68.4 of the Texas
Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.



                                                           3